Citation Nr: 0703161	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-21 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation is excess of 10 percent for 
residuals of right shoulder injury with chronic strain and 
partial rotator cuff tear.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to June 
1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Acting Veterans 
Law Judge in March 2005.  A transcript of the hearing has 
been made and is associated with the claims file

The January 2003 VA examination report shows that the veteran 
has been found to exhibit symptoms of radiculopathy in 
conjunction with his service-connected right shoulder 
disability.  However, the veteran has not been service-
connected for radiculopathy.  The Board thus infers a claim 
for radiculopathy as secondary to the service-connected right 
shoulder disability and refers this claim to the RO for 
appropriate action and adjudication.

This case was previously before the Board in June 2005, when 
it was remanded for further development.  The requested 
development having been completed, the case is now again 
before the Board.


FINDING OF FACT

The residuals of right shoulder injury, involving Muscle 
Group IV, results in severe impairment, particularly in pain, 
weakness, and limitation of motion.




CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and no greater, 
for residuals of right shoulder injury, involving Muscle 
Group (MG) IV, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code (DC) 5304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In this case, pre-adjudication VCAA notice was provided 
concerning the claim for increased evaluation by a letter 
dated in May 2003.  The notice informed the veteran of the 
type of evidence needed to substantiate the claim of 
increased evaluation, namely, evidence that his service-
connected disability had increased in severity.  Additional, 
post-adjudication VCAA notice was provided in July 2005 and 
March 2006, including notification of the type of evidence 
needed to establish an effective date, should the claim be 
granted.  The veteran was informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession, in support of his claim.  

Although the timing of the VCAA notices as to the effective 
dates did not comply with the requirement that the notice 
must precede the adjudication, the action described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He had the opportunity to submit 
additional argument and evidence, which he did.  And he had 
the opportunity to testify as to the issue before the 
undersigned Acting Veterans Law Judge, which he did.  For 
these reasons, the veteran has not been prejudiced by the 
timing of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra, (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a claim). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained VA treatment 
records and accorded the veteran VA examinations.  

As the veteran has not identified additional records, 
pertinent to the claim, which have not been obtained or 
sought by the RO, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claim is required to comply with the duty to assist.



Increased Evaluation

The veteran seeks a higher evaluation for his service 
connected right shoulder injury residuals.  As explained 
below, the evidence supports his claim.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule). The 
ratings are based on the average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection was granted for residuals of right 
shoulder separation in a June 1994 rating decision.  The 
disability was evaluated as noncompensable, effective from 
September 1993.  The veteran appealed the evaluation 
assigned, and in a February 2000 rating decision, the RO 
granted a 10 percent evaluation for residuals of right 
shoulder injury with chronic strain and partial rotator cuff 
tear, effective from September 1993.  In March 2000, the 
veteran withdrew his appeal as to this issue.  The 10 percent 
evaluation has been confirmed and continued to the present.

The current 10 percent evaluation was awarded under DC 5304 
for impairment of MG IV that is moderate in severity in the 
dominant arm.  According to the diagnostic code, MG IV 
functions to stabilize the shoulder by holding the head of 
the humerus in the socket during strong movements, and in 
abduction, outward rotation, and inward rotation movements.  
A 20 percent evaluation is afforded for impairment that is 
moderately severe in the dominant arm, and 30 percent 
evaluation for impairment that is severe.  See 38 C.F.R. 
§ 4.73, DC 5304 (2006).  The record reflects that the 
veteran's right arm is his dominant arm.

During VA examination in January 2003, the examiner observed 
the veteran to exhibit tenderness to anterior bursa on 
palpation and range of motion.  Range of motion was measured 
at 180 degrees abduction, 160 degrees flexion, and 90 degrees 
internal rotation and external rotation.  The examiner noted 
that these measurements include consideration of pain, 
fatigue, weakness, lack of endurance, incoordination, and 
alteration upon repetition of use.  Decreased sensation and 
decreased strength in hand grasp was also observed, and the 
examiner noted that the veteran moved his right shoulder very 
slowly as compared to the left.  Results of X-rays revealed 
no acute fracture or dislocation, and findings of minimal 
degenerative joint disease.  No findings of locking, giving 
way, instability or dislocation were noted.

The examiner diagnosed status post acromioclavicular damage 
and rotator cuff damage with persistent strain and decreased 
function with radiculopathy to the upper right extremity and 
decreased strength and sensation.  However, the examiner 
noted that the veteran's claims file was not provided for 
review in conjunction with the examination.  

In addition, in his March 2005 hearing before the undersigned 
Acting Veterans Law Judge, the veteran testified that his 
symptoms had worsened.  Accordingly, in June 2005, the claim 
was remanded for further examination.  

In October 2005, the veteran underwent additional VA 
examination.  At this time, he was found to exhibit crepitus, 
tenderness, weakness, and painful motion, particularly in 
internal rotation, which was noted to measure 90 degrees with 
pain beginning at 70 degrees.  In an April 2006 addendum, the 
examiner provided range of motion measurements at 130 degrees 
forward elevation with pain beginning at 120 degrees (passive 
motion was measured at 140 degrees with pain beginning at 120 
degrees), 130 degrees abduction with pain beginning at 100 
degrees, 90 degrees external rotation with pain beginning at 
80 degrees at its most restricted, and 80 degrees internal 
rotation with pain beginning at 60 degrees at its most 
restricted.  Again, no findings of instability, giving way, 
locking, subluxation or dislocation were observed.  The 
examiner found no deformity, effusion, abnormal weight 
bearing, or constitutional symptoms of arthritis.  The 
examiner specifically noted that repeated use was not 
productive of greater limitation of motion, but was 
productive of pain and weakness.

The examiner diagnosed impingement of the supraspinatus 
tendon of the right shoulder and opined that findings of 
additional functional limitation were most likely the result 
of his service-connected right injury residuals.

VA treatment records show complaints of and treatment for the 
right shoulder but no findings of dislocation or subluxation, 
locking, instability, greater limitation of motion, of 
musculoskeletal deformity or other findings.  

After review of the record, the Board finds that the 
disability picture of impairment to MG IV presented equates 
to one of severe impairment. This is so because in addition 
to continuing and increased weakness and pain, the medical 
evidence reflects increased limitation in range of motion to 
70 degrees internal rotation in 2005 and 60 degrees in 2006 
at its most restricted, 80 degrees external rotation at its 
most restricted, 100 degrees abduction, and 120 degrees 
forward elevation.  This is a reduction of almost 55 percent 
in abduction and 66 percent in internal rotation, which 
approximates limitation of the shoulder joint such that arm 
motion is limited to the shoulder level.  The 30 percent 
evaluation is the highest evaluation provided under DC 5304.

Higher evaluations could be warranted for right shoulder 
disability under DC 5202 for impairment of the humerus 
involving recurrent dislocation, fibrous union, or nonunion 
(flail shoulder); under DC 5201 for limitation of arm motion 
to 25 degrees from the side; or under DC 5200 for ankylosis 
of the scapulohumeral articulation.  However, as described 
above, the medical evidence does not show that the veteran's 
right shoulder disability is manifested by dislocation, 
subluxation, deformity of the bones, limitation of the 
shoulder joint approximating an inability to move the arm 
greater than 25 degrees away from the body, or ankylosis of 
the joint.  

Rather, the medical evidence shows that the veteran has 
movement of the right shoulder joint to 60 degrees internal 
rotation, 80 degrees external rotation, 100 degrees abduction 
and 120 degrees flexion, at its most limited.  In addition, 
VA examinations and treatment records show no findings of 
dislocation, subluxation, or instability despite the 
veteran's reports of same.  There are therefore no 
manifestations that may be evaluated under these diagnostic 
codes.

The Board also considered whether separate disability 
evaluations may be assigned for the right shoulder 
disability, in accordance with Esteban v. Brown, 6 Vet. App. 
259, 262 (1994). See also VAOPGPREC 23-97 (July 1, 1997; 
revised July 24, 1997). However, other symptoms required 
under other diagnostic codes are either not present or 
considered in the 30 percent evaluation herein awarded under 
DC 5304.  

Specifically, the veteran does not exhibit dislocation, 
nonunion, or malunion of the clavicle or scapula as required 
under DC 5203, or, as noted above, impairment of the humerus 
or ankylosis of the scapulohumeral articulation as required 
under DCs 5202 or 5200.  DC 5201 contemplates limitation of 
the arm.  However, the 30 percent evaluation awarded in this 
decision is so awarded on the basis of greater limitation of 
motion of the right shoulder joint caused by severe 
impairment in MG IV, which governs not only stability of the 
joint but abduction, and internal and external rotation.  
Thus, additional compensation under this diagnostic code 
would be impermissible under 38 C.F.R. § 4.14 (2006).  See 
38 C.F.R. § 4.71a, DCs 5200 through 5203 (2006).

Similarly, a separate, compensable evaluation under DC 5003 
for X-ray findings of arthritis in 2003 is also 
impermissible.  DC 5003 affords a 10 percent evaluation for 
each major joint affected percent evaluation for degenerative 
arthritis established by X-ray findings productive of limited 
motion where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate code. 
38 C.F.R. § 4.71a, DC 5003 (2006).  

As noted above, in the Introduction, the January 2003 VA 
examination report included a finding of radiculopathy in the 
diagnosis of right shoulder disability.  However, the veteran 
has not been service-connected for radiculopathy.  Moreover, 
the more recent, October 2005, VA examination, which was 
conducted with review of the claims file, did not note 
findings of radiculopathy or other findings of neurological 
impairment.

The Board has referred out an inferred claim for service 
connection for radiculopathy, as secondary to the service-
connected right shoulder disability, and will not therefore 
consider these manifestations in this decision. 

The January 2003 VA examination report described scars that 
are the residual of the inservice right shoulder surgery.  
Compensable evaluations are available for scars that are 
deep, cause limited motion, are unstable, painful, or measure 
an area greater than 6 square inches.  However, the scars are 
here described as nontender and measuring one-quarter inch.  
Moreover, the limitation of motion that has been observed has 
been attributed to the muscle impairment of MG IV and not to 
the scar.  The Board therefore finds that the residual scars 
do not meet the criteria for separate, compensable evaluation 
under DCs 7801 through 7805.  See 38 C.F.R. § 4.118, DCs 7801 
through 7805 (2006).

After consideration of all the medical evidence, the Board 
finds that the service-connected right shoulder disability 
picture more closely approximates the criteria warranting a 
30 percent, and no greater, evaluation under Diagnostic Code 
5304.  See 38 C.F.R. §§ 3.102, 4.7.  

In evaluating the service-connected right shoulder 
disability, the Board considered the disabling effects of 
pain, weakness, and limitation of motion, as explained above.  
See DeLuca, supra. Findings of increased pain and weakness 
repetitive use were also considered.  The presence of other 
factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is 
not shown.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service. In this case, disability 
picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria. For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 


ORDER

An evaluation of 30 percent, and no greater, is granted for 
the residuals of right shoulder injury with chronic strain 
and rotator cuff tear, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________________________
LINDA A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


